              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 LATHAN STEVEN WARD,

                      Plaintiff,
 v.                                                 Case No. 19-CV-122-JPS-JPS

 KENOSHA POLICE DEPARTMENT,
 DETECTIVE BUREAU, JENNIFER A.                                     ORDER
 PHAN, OFFICER PETER FALK,
 TYLER SCHEND, TIMOTHY A.
 SCHAN, THOMAS A. HANSCHE,
 SGT. NICHOLS, JEREMY M.
 DEWITT, BRENNAN, SHESKEY,
 PARO, MORTON, KOSS, FISH,
 CURI, THORNE, and BAUER,

                      Defendants.


       Plaintiff Lathan S. Ward, an inmate at Kenosha County Detention

Center, filed a complaint pro se under 42 U.S.C. § 1983 alleging that the

defendants violated his constitutional rights. (Docket #1). This matter is

before the court on the plaintiff’s motion to proceed without prepayment of

the civil case filing fee and for screening of his complaint (Docket #2). This

case was assigned to U.S. Magistrate Judge David E. Jones; however,

because not all parties have had the opportunity to consent to magistrate

judge jurisdiction, the case was randomly referred to a U.S. District Court

judge for the limited purpose of screening the complaint.

1.     Motion to Proceed without Prepayment of the Filing Fee

       The Prison Litigation Reform Act gives courts discretion to allow

prisoners to proceed with their lawsuits without prepaying the $350 filing

fee, as long as they comply with certain requirements. 28 U.S.C. § 1915. One
of those requirements is that the prisoner pay an initial partial filing fee. On

February 6, 2019, the court ordered the plaintiff to pay an initial partial

filing fee of $2.48. (Docket #6). The plaintiff paid the fee on February 26,

2019. As such, the court will grant the plaintiff’s motion. He will be required

to pay the remainder of the $350 filing fee over time in the manner described

at the end of this Order.

2.     Screening of the Complaint

       The court is required to screen complaints brought by prisoners

seeking relief against a governmental entity or an officer or employee of a

governmental entity. 28 U.S.C. § 1915A(a). The court must dismiss a

complaint or portion thereof if the prisoner has raised claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from

such relief. 28 U.S.C. § 1915A(b).

       To state a cognizable claim under the federal notice pleading system,

a plaintiff is required to provide a “short and plain statement of the claim

showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). To state a

claim, a complaint must contain sufficient factual matter, accepted as true,

“that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

       To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must

allege that: 1) he was deprived of a right secured by the Constitution or laws

of the United States; and 2) the deprivation was visited upon him by a

person or persons acting under color of state law. Buchanan-Moore v. Cty. of


                                  Page 2 of 6
Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009) (citing Kramer v. Vill. of N. Fond

du Lac, 384 F.3d 856, 861 (7th Cir. 2004)); see also Gomez v. Toledo, 446 U.S.

635, 640 (1980). The court is obliged to give a plaintiff’s pro se allegations,

“however inartfully pleaded,” a liberal construction. See Erickson v. Pardus,

551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

       2.1    Allegations in the Complaint

       The plaintiff alleges that on August 21, 2018, “Peter Falk #384 and

multiple other parties” improperly executed an “unlawful no knock search

warrant” at his mother’s home—a place he says he resides but mostly uses

for mailing purposes. (Docket #1 at 3). He was, assumedly, subsequently

arrested because he states he was still being held on a $50,000 bond despite

the victim picking someone else out of the photo lineup. Id. He also says

that the search was executed using intimidation and that it caused him pain,

suffering, and shame and damage to the front door of his mother’s home

and his property in his bedroom. Id. at 3–4. He also claims that the officers

robbed him of his property. Id. at 4. The plaintiff seeks expungement of his

juvenile and adult criminal records, his child support paid for life, to be

immediately released from prison, and compensatory and punitive

damages. Id. at 5.

       2.2    Analysis

       The plaintiff asserts that the defendants violated his Fourth

Amendment rights when they executed a no-knock search warrant of his

residence and subsequently arrested him. The plaintiff, however, does not

disclose whether the charges that were brought against him were dropped,

if they are still pending, or if he was convicted of the crime. Thus, his

constitutional claims may be Heck barred because such a claim for damages

may not be pursued if its success would necessarily imply the invalidity of


                                  Page 3 of 6
the criminal conviction or sentence. Heck v. Humphrey, 512 U.S. 477, 487

(1994).1

       Moreover, while the court is aware that Heck is not an automatic bar

to Fourth Amendment claims related to conduct underlying a conviction,

Wallace v. Kato, 549 U.S. 384, 394 (2007), the plaintiff’s allegations seem to be

insufficient to state such claims. He acknowledges that the officers entered

and searched his home pursuant to a search warrant. He does not challenge

the adequacy of the warrant or assert that the officers exceeded the scope

of the warrant. See Groh v. Ramirez, 540 U.S. 551, 557 (2004) (noting that

executing a warrant that is obviously deficient in its particularity, or

interpreting a valid warrant as giving license to rummage wherever police

would like, likely violates the Fourth Amendment); see Franks v. Delaware,

438 U.S. 154, 155–56 (1978); see also Knox v. Smith, 342 F.3d 651, 658 (7th Cir.

2003) (noting that knowingly lying in a warrant application violates the

Fourth Amendment’s protection against unreasonable searches and

seizures, if the officer’s false statements were necessary to the

determination that a warrant should issue).

       The plaintiff does assert that the officers executed the search in an

unreasonable manner. Indeed, “searches must be conducted in a reasonable

manner” and not in an “abusive fashion.” Bell v. Wolfish, 441 U.S. 520, 560



       1 The Court has located, via publicly available court records, what appears
to be an ongoing criminal action against the plaintiff in Kenosha County Circuit
Court. See State of Wisconsin v. Lathan S. Ward, 2018-CF-908, available at:
https://wcca.wicourts.gov. Given the plaintiff’s unique name, and the fact that the
criminal case was opened on August 23, 2018, just two days after the execution of
the search warrant, the Court is confident that the criminal action is directed at this
plaintiff. The records show that he was recently found guilty at trial of a number
of felonies. Thus, Heck would apply to bar the instant claims, at least until the
plaintiff is successful in having his convictions overturned.


                                     Page 4 of 6
(1979); see Del Raine v. Williford, 32 F.3d 1024, 1040 (7th Cir. 1994) (quoting

Bell, 441 U.S. at 560). However, the plaintiff alleges only that the officers

used intimidation as they were armed when they entered his residence and

that they damaged his door and some of his personal property. It is not

unexpected for officers to be armed when executing a search warrant, or

when on duty for that matter. Also, the harm to the plaintiff’s door and

personal property was likely due to the officers effectuating the “no-knock

search warrant,” the warrant plaintiff acknowledges they possessed.2

       Most of the remainder of the plaintiff’s complaints, including issues

with a line-up, bond, and alleged evidentiary failings are matters to be

raised in his criminal case. Finally, Plaintiff seeks multiple forms of relief

that this Court cannot grant in a Section 1983 civil rights case. The Court

cannot expunge any criminal records or order any payments of child

support. More importantly, Plaintiff may only seek release from prison via

a petition for a writ of habeas corpus. Whitfield v. Howard, 852 F.3d 656, 661

(7th Cir. 2017). Such a petition may only be filed in this Court after Plaintiff

has exhausted his efforts to vacate his sentence in state court.

       For all of the above reasons, this action will be dismissed for the

plaintiff’s failure to state any claims upon which relief may be granted.

       Accordingly,

       IT IS ORDERED that the plaintiff’s motion for leave to proceed

without prepayment of the filing fee (Docket #2) be and the same is

GRANTED;




       2It is not surprising that the officers would have such a warrant. The
criminal case against the plaintiff involves multiple force-related felonies which
include the use of firearms.


                                   Page 5 of 6
       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1)

for failure to state a claim;

       IT IS FURTHER ORDERED that the Clerk of Court document that

the plaintiff has incurred a “strike” under 28 U.S.C. § 1915(g);

       IT IS FURTHER ORDERED that the agency having custody of

plaintiff shall collect from his institution trust account the balance of the

filing fee by collecting monthly payments from plaintiff’s prison trust

account in an amount equal to 20% of the preceding month’s income

credited to plaintiff’s trust account and forwarding payments to the Clerk

of Court each time the amount in the account exceeds $10 in accordance

with 28 U.S.C. § 1915(b)(2). The payments shall be clearly identified by the

case name and number assigned to this action. If plaintiff is transferred to

another institution, county, state, or federal, the transferring institution

shall forward a copy of this Order along with plaintiff’s remaining balance

to the receiving institution; and

       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where plaintiff is confined.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 13th day of March, 2019.

                                      BY THE COURT:



                                      ____________________________________
                                      J. P. Stadtmueller
                                      U.S. District Judge




                                    Page 6 of 6
